
	
		II
		112th CONGRESS
		2d Session
		S. 3239
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide for a uniform national standard for the
		  housing and treatment of egg-laying hens, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Egg Products Inspection Act Amendments
			 of 2012.
		2.Hen housing and
			 treatment standards
			(a)DefinitionsSection
			 4 of the Egg Products Inspection Act (21 U.S.C. 1033) is amended—
				(1)by redesignating
			 subsection (a) as subsection (c);
				(2)by redesignating
			 subsections (b), (c), (d), (e), (f), and (g) as subsections (f), (g), (h), (i),
			 (j), and (k), respectively;
				(3)by redesignating
			 subsections (h) and (i) as subsections (n) and (o), respectively;
				(4)by redesignating
			 subsections (j), (k), and (l) as subsections (r), (s), and (t),
			 respectively;
				(5)by redesignating
			 subsections (m), (n), (o), (p), (q), (r), (s), (t), (u), (v), (w), (x), (y),
			 and (z) as subsections (v), (w), (x), (y), (z), (aa), (bb), (cc), (dd), (ee),
			 (ff), (gg), (hh), and (ii), respectively;
				(6)by inserting
			 before subsection (c), as redesignated by paragraph (1), the following new
			 subsections:
					
						(a)The term
				adequate environmental enrichments means adequate perch space,
				dust bathing or scratching areas, and nest space, as defined by the Secretary
				of Agriculture, based on the best available science, including the most recent
				studies available at the time that the Secretary defines the term. The
				Secretary shall issue regulations defining this term not later than January 1,
				2017, and the final regulations shall go into effect on December 31,
				2018.
						(b)The term
				adequate housing-related labeling means a conspicuous, legible
				marking on the front or top of a package of eggs accurately indicating the type
				of housing that the egg-laying hens were provided during egg production, in one
				of the following formats:
							(1)Eggs from
				free-range hens to indicate that the egg-laying hens from which the eggs
				or egg products were derived were, during egg production—
								(A)not housed in
				caging devices; and
								(B)provided with
				outdoor access.
								(2)Eggs from
				cage-free hens to indicate that the egg-laying hens from which the eggs
				or egg products were derived were, during egg production, not housed in caging
				devices.
							(3)Eggs from
				enriched cages to indicate that the egg-laying hens from which the eggs
				or egg products were derived were, during egg production, housed in caging
				devices that—
								(A)contain adequate
				environmental enrichments; and
								(B)provide the hens a
				minimum of 116 square inches of individual floor space per brown hen and 101
				square inches of individual floor space per white hen.
								(4)Eggs from
				caged hens to indicate that the egg-laying hens from which the eggs or
				egg products were derived were, during egg production, housed in caging devices
				that either—
								(A)do not contain
				adequate environmental enrichments; or
								(B)do not provide the
				hens a minimum of 116 square inches of individual floor space per brown hen and
				101 square inches of individual floor space per white
				hen.
								;
				(7)by inserting after
			 subsection (c), as redesignated by paragraph (1), the following new
			 subsections:
					
						(d)The term
				brown hen means a brown egg-laying hen used for commercial egg
				production.
						(e)The term
				caging device means any cage, enclosure, or other device used for
				the housing of egg-laying hens for the production of eggs in commerce, but does
				not include an open barn or other fixed structure without internal caging
				devices.
						;
				(8)by inserting after
			 subsection (k), as redesignated by paragraph (2), the following new
			 subsections:
					
						(l)The term
				egg-laying hen means any female domesticated chicken, including
				white hens and brown hens, used for the commercial production of eggs for human
				consumption.
						(m)The term
				existing caging device means any caging device that was
				continuously in use for the production of eggs in commerce up through and
				including December 31,
				2011.
						;
				(9)by inserting after
			 subsection (o), as redesignated by paragraph (3), the following new
			 subsections:
					
						(p)The term
				feed-withdrawal molting means the practice of preventing food
				intake for the purpose of inducing egg-laying hens to molt.
						(q)The term
				individual floor space means the amount of total floor space in a
				caging device available to each egg-laying hen in the device, which is
				calculated by measuring the total floor space of the caging device and dividing
				by the total number of egg-laying hens in the
				device.
						;
				(10)by inserting
			 after subsection (t), as redesignated by paragraph (4), the following new
			 subsection:
					
						(u)The term new
				caging device means any caging device that was not continuously in use
				for the production of eggs in commerce on or before December 31,
				2011.
						;
				and
				(11)by inserting at
			 the end the following new subsections:
					
						(jj)The term
				water-withdrawal molting means the practice of preventing water
				intake for the purpose of inducing egg-laying hens to molt.
						(kk)The term
				white hen means a white egg-laying hen used for commercial egg
				production.
						.
				(b)Housing and
			 treatment of egg-Laying hensThe Egg Products Inspection Act (21
			 U.S.C. 1031 et seq.) is amended by inserting after section 7 the following new
			 sections:
				
					7A.Housing and
				treatment of egg-laying hens
						(a)Environmental
				enrichments
							(1)Existing caging
				devicesAll existing caging devices must provide egg-laying hens
				housed therein, beginning 15 years after the date of enactment of the Egg
				Products Inspection Act Amendments of 2012, adequate environmental
				enrichments.
							(2)New caging
				devicesAll new caging devices must provide egg-laying hens
				housed therein, beginning nine years after the date of enactment of the Egg
				Products Inspection Act Amendments of 2012, adequate environmental
				enrichments.
							(3)Caging devices
				in CaliforniaAll caging devices in California must provide
				egg-laying hens housed therein, beginning December 31, 2018, adequate
				environmental enrichments.
							(b)Floor
				space
							(1)Existing caging
				devicesAll existing cages devices must provide egg-laying hens
				housed therein—
								(A)beginning four
				years after the date of enactment of the Egg Products Inspection Act Amendments
				of 2012 and until the date that is 15 years after the date of enactment of the
				Egg Products Inspection Act Amendments of 2012, a minimum of 76 square inches
				of individual floor space per brown hen and 67 square inches of individual
				floor space per white hen; and
								(B)beginning 15 years
				after the date of enactment of the Egg Products Inspection Act Amendments of
				2012, a minimum of 144 square inches of individual floor space per brown hen
				and 124 square inches of individual floor space per white hen.
								(2)New caging
				devicesExcept as provided in paragraph (3), all new caging
				devices must provide egg-laying hens housed therein—
								(A)beginning three
				years after the date of enactment of the Egg Products Inspection Act Amendments
				of 2012 and until the date that is six years after the date of enactment of the
				Egg Products Inspection Act Amendments of 2012, a minimum of 90 square inches
				of individual floor space per brown hen and 78 square inches of individual
				floor space per white hen;
								(B)beginning six
				years after the date of enactment of the Egg Products Inspection Act Amendments
				of 2012 and until the date that is nine years after the date of enactment of
				the Egg Products Inspection Act Amendments of 2012, a minimum of 102 square
				inches of individual floor space per brown hen and 90 square inches of
				individual floor space per white hen;
								(C)beginning nine
				years after the date of enactment of the Egg Products Inspection Act Amendments
				of 2012 and until the date that is 12 years after the date of enactment of the
				Egg Products Inspection Act Amendments of 2012, a minimum of 116 square inches
				of individual floor space per brown hen and 101 square inches of individual
				floor space per white hen;
								(D)beginning 12 years
				after the date of enactment of the Egg Products Inspection Act Amendments of
				2012 and until the date that is 15 years after the date of enactment of the Egg
				Products Inspection Act Amendments of 2012, a minimum of 130 square inches of
				individual floor space per brown hen and 113 square inches of individual floor
				space per white hen; and
								(E)beginning 15 years
				after the date of enactment of the Egg Products Inspection Act Amendments of
				2012, a minimum of 144 square inches of individual floor space per brown hen
				and 124 square inches of individual floor space per white hen.
								(3)California
				caging devicesAll caging devices in California must provide
				egg-laying hens housed therein—
								(A)beginning January
				1, 2015, and through December 31, 2020, a minimum of 134 square inches of
				individual floor space per brown hen and 116 square inches of individual floor
				space per white hen; and
								(B)beginning January
				1, 2021, a minimum of 144 square inches of individual floor space per brown hen
				and 124 square inches of individual floor space per white hen.
								(c)Air
				qualityBeginning two years after the date of enactment of the
				Egg Products Inspection Act Amendments of 2012, an egg handler shall provide
				all egg-laying hens under his ownership or control with acceptable air quality,
				which does not exceed more than 25 parts per million of ammonia during normal
				operations.
						(d)Forced
				moltingBeginning two years after the date of enactment of the
				Egg Products Inspection Act Amendments of 2012, no egg handler may subject any
				egg-laying hen under his ownership or control to feed-withdrawal or
				water-withdrawal molting.
						(e)EuthanasiaBeginning
				two years after the date of enactment of the Egg Products Inspection Act
				Amendments of 2012, an egg handler shall provide, when necessary, all
				egg-laying hens under his ownership or control with euthanasia that is humane
				and uses a method deemed Acceptable by the American Veterinary
				Medical Association.
						(f)Prohibition on
				new unenrichable cagesNo person shall build, construct,
				implement, or place into operation any new caging device for the production of
				eggs to be sold in commerce unless the device—
							(1)provides the
				egg-laying hens to be contained therein a minimum of 76 square inches of
				individual floor space per brown hen or 67 square inches of individual floor
				space per white hen; and
							(2)is capable of
				being adapted to accommodate adequate environmental enrichments.
							(g)Exemptions
							(1)Recently
				installed existing caging devicesThe requirements contained in
				subsections (a)(1) and (b)(1)(B) shall not apply to any existing caging device
				that was first placed into operation between January 1, 2008, and December 31,
				2011. This exemption shall expire 18 years after the date of enactment of the
				Egg Products Inspection Act Amendments of 2012, at which time the requirements
				contained in subsections (a)(1) and (b)(1)(B) shall apply to all existing
				caging devices.
							(2)Hens already in
				productionThe requirements contained in subsections (a)(1),
				(a)(2), (b)(1)(B), and (b)(2) shall not apply to any caging device containing
				egg-laying hens who are already in egg production on the date that such
				requirement takes effect. This exemption shall expire on the date that such
				egg-laying hens are removed from egg production.
							(3)Small
				producersNothing contained in this section shall apply to an egg
				handler who buys, sells, handles, or processes eggs or egg products solely from
				one flock of not more than 3,000 egg-laying hens.
							7B.Phase-in
				conversion requirements
						(a)First conversion
				phaseAs of six years after the date of enactment of the Egg
				Products Inspection Act Amendments of 2012, at least 25 percent of the
				egg-laying hens in commercial egg production shall be housed either in new
				caging devices or in existing caging devices that provide the hens contained
				therein with a minimum of 102 square inches of individual floor space per brown
				hen and 90 square inches of individual floor space per white hen.
						(b)Second
				conversion phaseAs of 12 years after the date of enactment of
				the Egg Products Inspection Act Amendments of 2012, at least 55 percent of the
				egg-laying hens in commercial egg production shall be housed either in new
				caging devices or in existing caging devices that provide the hens contained
				therein with a minimum of 130 square inches of individual floor space per brown
				hen and 113 square inches of individual floor space per white hen.
						(c)Final conversion
				phaseAs of December 31, 2029, all egg-laying hens confined in
				caging devices shall be provided adequate environmental enrichments and a
				minimum of 144 square inches of individual floor space per brown hen and 124
				square inches of individual floor space per white hen.
						(d)Compliance
							(1)At the end of six
				years after the date of enactment of the Egg Products Inspection Act Amendments
				of 2012, the Secretary shall determine, after having reviewed and analyzed the
				results of an independent, national survey of caging devices conducted in 2018,
				whether the requirements of subsection (a) have been met. If the Secretary
				finds that the requirements of subsection (a) have not been met, then beginning
				January 1, 2020, the floor space requirements (irrespective of the date such
				requirements expire) related to new caging devices contained in subsection
				(b)(2)(B) of section 7A shall apply to existing caging devices placed into
				operation prior to January 1, 1995.
							(2)At the end of 12
				years after the date of enactment of the Egg Products Inspection Act Amendments
				of 2012, and again after December 31, 2029, the Secretary shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report on compliance with
				subsections (b) and (c).
							(3)Notwithstanding
				section 12, the remedies provided in this subsection shall be the exclusive
				remedies for violations of this
				section.
							.
			(c)InspectionsSection
			 5 of the Egg Products Inspection Act (21 U.S.C. 1034) is amended—
				(1)in subsection (d),
			 by inserting (other than requirements with respect to housing,
			 treatment, and house-related labeling) after as he deems
			 appropriate to assure compliance with such requirements; and
				(2)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking and;
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)are derived from
				egg-laying hens housed and treated in compliance with section 7A;
				and
								;
				and
						(iv)in
			 subparagraph (C), as redesignated by clause (ii), by inserting adequate
			 housing-related labeling and after contain;
						(B)in paragraph (2),
			 by striking In the case of a shell egg packer and inserting
			 In the cases of an egg handler with a flock of more than 3,000
			 egg-laying hens and a shell egg packer;
					(C)in paragraph (3),
			 by inserting (other than requirements with respect to housing,
			 treatment, and housing-related labeling) after to ensure
			 compliance with the requirements of paragraph (1); and
					(D)in paragraph (4),
			 by striking with a flock of not more than 3,000 layers. and
			 inserting who buys, sells, handles, or processes eggs or egg products
			 solely from one flock of not more than 3,000 egg-laying hens..
					(d)LabelingSection
			 7 of the Egg Products Inspection Act of 1970 (21 U.S.C. 1036) is amended in
			 subsection (a) by inserting adequate housing-related labeling,
			 after plant where the products were processed,.
			(e)Limitation on
			 exemptions by secretarySection 15 of the Egg Products Inspection
			 Act of 1970 (21 U.S.C. 1044) is amended in subsection (a) by inserting ,
			 not including subsection (c) of section 8, after exempt from
			 specific provisions.
			(f)ImportsSection
			 17 of the Egg Products Inspection Act of 1970 (21 U.S.C. 1046) is amended in
			 paragraph (2) of subsection (a) by striking subdivision thereof and are
			 labeled and packaged and inserting subdivision thereof; and no
			 eggs or egg products capable of use as human food shall be imported into the
			 United States unless they are produced, labeled, and packaged.
			3.Enforcement of
			 hen housing and treatment standards
			(a)In
			 generalSection 8 of the Egg Products Inspection Act (21 U.S.C.
			 1037) is amended—
				(1)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively;
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)(1)No person shall buy,
				sell, or transport, or offer to buy or sell, or offer or receive for
				transportation, in any business or commerce any eggs or egg products derived
				from egg-laying hens housed or treated in violation of any provision of section
				7A.
							(2)No person shall buy, sell, or
				transport, or offer to buy or sell, or offer or receive for transportation, in
				any business or commerce any eggs or egg products derived from egg-laying hens
				unless the container or package, including any immediate container, of the eggs
				or egg products, beginning one year after the date of enactment of the Egg
				Products Inspection Act Amendments of 2012, contains adequate housing-related
				labeling.
							(3)No person shall buy, sell, or
				transport, or offer to buy or sell, or offer or receive for transportation, in
				any business or commerce, in California, any eggs or egg products derived from
				egg-laying hens unless the egg-laying hens are—
								(A)provided—
									(i)beginning January 1, 2015, and
				through December 31, 2020, a minimum of 134 square inches of individual floor
				space per brown hen and 116 square inches of individual floor space per white
				hen; and
									(ii)beginning January 1, 2021, a
				minimum of 144 square inches of individual floor space per brown hen and 124
				square inches of individual floor space per white hen; and
									(B)provided, beginning December 31, 2018,
				adequate environmental enrichments.
								;
				and
				(3)in subsection (e),
			 as redesignated by paragraph (1), by inserting 7A, after
			 section.
				(b)Limitation on
			 authority of secretary of health and human servicesSection 13 of
			 the Egg Products Inspection Act of 1970 (21 U.S.C. 1042) is amended by
			 inserting (with respect to violations other than those related to
			 requirements with respect to housing, treatment, and housing-related labeling)
			 the after Before any violation of this chapter is reported by
			 the Secretary of Agriculture or.
			4.State and local
			 authoritySection 23 of the
			 Egg Products Inspection Act (21 U.S.C. 1052) is amended—
			(a)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(b)by inserting after
			 subsection (b) the following new subsection:
				
					(c)Prohibition
				against additional or different requirements than Federal requirements related
				to minimum space allotments for housing egg-Laying hens in commercial egg
				productionRequirements within the scope of this chapter with
				respect to minimum floor space allotments or enrichments for egg-laying hens
				housed in commercial egg production which are in addition to or different than
				those made under this chapter may not be imposed by any State or local
				jurisdiction. Otherwise the provisions of this chapter shall not invalidate any
				law or other provisions of any State or other jurisdiction in the absence of a
				conflict with this chapter.
					;
				and
			(c)by inserting after
			 subsection (e), as redesignated by subsection (a), the following new
			 subsection:
				
					(f)Role of
				California department of food and agricultureWith respect to
				eggs produced, shipped, handled, transported or received in California prior to
				the date that is 18 years after the date of enactment of the Egg Products
				Inspection Act Amendments of 2012, the Secretary shall delegate to the
				California Department of Food and Agriculture the authority to enforce sections
				7A(a)(3), 7A(b)(3), 8(c)(3), and
				11.
					.
			5.Effective
			 dateThis Act shall take
			 effect upon enactment.
		
